Motion for reargument or for leave to appeal to the Court of Appeals referred to the court that rendered the decision. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur. Motion for reargument denied. Motion for leave to appeal to the Court of Appeals dismissed, without prejudice to an application to a Judge of the Court of Appeals or to a Justice of this court for certification that a question of law is involved which ought to he reviewed by the Court of Appeals, pursuant to subdivision 1 of section 520 of the Code of Criminal Procedure. Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.